This cause was tried upon oral testimony before the court without the intervention of a jury, and this appeal presents only the question as to whether or not the finding of the court below on the issues of fact should be disturbed. The evidence for the respective parties was in sharp conflict, and numerous witnesses were examined upon each side of the case. The trial judge had the witnesses before him and the advantage of observing their demeanor upon the stand, and, under the long-established rule in this court, under such circumstances, the presumption is in favor of the correctness of his ruling. Price v. Price, 199 Ala. 433, 74 So. 381.
We have given the evidence careful consideration, and are not persuaded that the finding of the court below should be disturbed. The judgment will accordingly be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.